Citation Nr: 1115158	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating in excess of 70 percent disabling for service-connected chronic adjustment disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1950 to October 1950, during peacetime and the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Buffalo, New York, Regional Office (RO), which granted service connection for chronic adjustment disorder (claimed as PTSD), and assigned a 30 percent rating, effective March 5, 2008.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

In a February 2010 Statement of the Case, the RO granted an increased rating of 70 percent disabling, effective March 5, 2008, for the Veteran's service-connected chronic adjustment disorder (claimed as PTSD).  Although the RO granted an increased rating in excess of 30 percent disabling, a 70 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for chronic adjustment disorder (claimed as PTSD) remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In September 2010, the Board remanded the increased rating claim to the AMC/RO for additional development, including the obtaining of outstanding VA treatment records.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
As noted in the September 2010 Board Remand, the issue of entitlement to an effective date earlier than March 5, 2008, for the grant of service connection for chronic adjustment disorder (claimed as PTSD) has been raised by the record (see March 2010 "Appeal to the Board of Veterans Appeals," VA Form 9; August 2010 Board Hearing Transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the entire period of this appeal, the Veteran's chronic adjustment disorder disability is manifested by such symptoms as trouble sleeping, panic attacks, problems sweating, re-experiencing traumatic events, social detachment, and difficulty concentrating and thinking, no history of suicide or homicidal ideation, and a Global Assessment of Functioning (GAF) score ranging from 51 to 65.  There exists no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessional rituals, impaired speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  There is no evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

2.  The evidence does not show that the Veteran's service-connected chronic adjustment disorder (claimed as PTSD) is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 70 percent disabling for service-connected chronic adjustment disorder, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his disagreement with the assignment of a 70 percent initial rating for his psychiatric disability (chronic adjustment disorder, claimed as PTSD) following the grant of service connection, effective March 5, 2008.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA for the chronic adjustment disorder increased rating claim, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records including current outstanding records requested in the September 2010 Board Remand, all post-service private medical records identified by the Veteran, and statements submitted by or on behalf of the Veteran, including statements from the Veteran's wife.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not indicated that there was any additional relevant evidence from any source.  As the AOJ obtained the Veteran's outstanding VA treatment records, the Board finds that the AOJ substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

As noted, in August 2010, the Veteran was provided a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  Additionally, the Veteran underwent various Compensation and Pension (C&P) examinations dated August 2008, January 2010, and May 2010 regarding his psychiatric disability (chronic adjustment disorder, claimed as PTSD).  The examiners reviewed the history of the disorder, noted all relevant current complaints, and conducted examinations which provided all physical findings which are relevant under the applicable diagnostic code.  The examinations are fully adequate for rating purposes.
      
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim for chronic adjustment disorder (claimed as PTSD).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the Veteran.


Legal Criteria and Analysis of the Increased Rating Claim

As noted, in this case, the Veteran was assigned a 30 percent rating following the grant of service connection, effective March 5, 2008.  See September 2008 Rating Decision.  The Veteran disagreed with such rating and perfected an appeal.  In a February 2010 Statement of the Case, the RO granted an increased rating of 70 percent disabling, effective March 5, 2008, for the Veteran's service-connected chronic adjustment disorder.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement with the rating assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 Diagnostic Code 9440.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  A 51-60 rating indicates moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers and co-workers, or a moderate level of impairment, such as flat affect, circumstantial speech, and occasional panic attacks.  Id.  A 61-70 rating indicates some difficulty in social, occupational, or school functioning or some mild levels of impairment, such as depressed mood and insomnia, but generally functioning well and has some meaningful interpersonal relationships.  Id.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (where the Court stated that a "GAF of 50 is defined as [s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job)").       

As noted, in this case, the Veteran was assigned a 30 percent rating following the grant of service connection, effective March 5, 2008 (the date of the Veteran's claim).  See September 2008 Rating Decision.  The Veteran disagreed with such rating and perfected an appeal.  In a February 2010 Statement of the Case, the RO granted an increased rating of 70 percent, effective March 5, 2008 (the date of the Veteran's claim), for the Veteran's service-connected chronic adjustment disorder, claimed as PTSD.

During the pendency of this appeal, the Veteran's GAF score was initially a 61, then, during various VA treatment from June 2008 to September 2010, ranged from 55 to 65 and upon completion of a VA examination in January 2010, a 51.  

Evidence relevant to the severity of the Veteran's chronic adjustment disorder disability includes a June 2008 Psychiatric Outpatient Note from the VA Medical Center (VAMC) in Canandaigua, New York, which indicated that the Veteran suffered from symptoms of some anger and paranoia that he was being discriminated against.  The Veteran also reported no suicidal or homicidal ideation and no delusions or hallucinations.  The examiner indicated that the Veteran was alert and oriented to time, person, and place.  The examiner assessed depression not otherwise specified and PTSD and assigned a GAF score of 58.  See June 2008 Psychiatric Outpatient Note.  In an August 2008 Social Work Evaluation and management Note from the Canandaigua VAMC, the Veteran indicated that he suffered from such symptoms as cold sweats and rapid heart rate when he wakes up, panic attacks when he is in uncomfortable situations and in crowds, and trouble sleeping.  

In August 2008, the Veteran underwent a compensation and pension (C&P) examination at the Canandaigua VAMC, regarding his psychiatric disability.  The Veteran reported such symptoms as trouble falling and staying asleep, breaking out in cold sweats, recurrent and intrusive distressing recollections of his in-service trauma, irritability, outbursts of anger, and anxiety attacks.  The Veteran reported no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or suicidal or homicidal ideation.  The Veteran reported being married to his wife for the last 37 years and having two adopted daughters and a good relationship with his wife and children.  He reports having many friends, enjoys spending time with them and cooking for them.  He also reported that he enjoys fishing.  The examiner noted the Veteran never had to deal with co-workers because he worked alone in a remolding business which he ran for about 10 to 12 years.  He retired in 1999 due to eligibility of age or duration of the work.  He is currently not employed.  Upon mental status examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  He was cooperative, relaxed, and attentive.  His speech was pressured; his mood was dysphoric; and his affect was discontented.  He was  alert and oriented to person, place, and time.  His thought process was rambling and his thought content was preoccupied with one or two topics.  The examiner noted that his remote memory was normal, recent memory was severely impaired, and immediate memory was moderately impaired.   The Veteran's judgment was unclear, and he partially understood that he had a problem.  The examiner noted that the Veteran's impulse control was good, and he had no episodes of violence.  He was able to maintain minimal personal hygiene and had no problems with his activities of daily living.  The examiner assessed adjustment disorder not otherwise specified and a GAF score of 61.   See August 2008 VA PTSD Examination Report.    

From November 2008 to August 2010, the Veteran received treatment for his psychiatric disability at the Canandaigua VAMC.  The Veteran's wife reported such symptoms as panic attacks, depression, obsessive rituals, impaired impulse control, difficulty establishing relationships, and difficulty adjusting to stressful circumstances.  See March 2009 Mental Health Outpatient Note.  During various mental status examinations, he was noted as oriented to person, place, and time, and thought processes were linear and goal directed.  He had no delusions, hallucinations, or thoughts of harming himself or others.  His GAF scores ranged from 55 to 65.  See November 2008 Mental Health Outpatient Note; February 2009 Physician Outpatient Note; March 2009 Mental Health Outpatient Note; July 2009 Mental Health Outpatient Note; January 2010 Psychiatry Note; July 2010 Psychiatry Note; August 2010 Psychiatry Outpatient Note.  

The Veteran also sought treatment from Dr. S.J.S.R. who noted such symptoms as obsessional rituals which interfered with his routine activities, including having to touch the stairway banister a certain number of times before coming up and down the stairs and repeating personal stories with all the same details regardless of how many times the listener has heard the story; obscure, irrelevant, or illogical speech; near continuous panic attacks or depression, including sweating and feeling uncomfortable in crowds; impaired impulse control; spatial disorientation; difficulty adapting to stressful circumstances, including the inability to sustain relationships with people which presents him from holding a job and interacting socially; and an inability to establish and maintain effective relationships.  See April 2009 Private Treatment Letter from Dr. S.J.S.R. 
 
The Veteran underwent another C&P examination at the Canandaigua VAMC in December 2009.  He reported problems sleeping, breaking into sweats when he is threatened or pre-occupied, having heart palpitations, and panic attacks.  Upon metal status examination, he was alert and oriented in all spheres, clean and casually groomed, speech was unremarkable and spontaneous, mood was anxious, agitated, dysphoric, and depressed, and affect was inappropriate, angry, and discontented.  The examiner noted the Veteran had attention disturbances and was easily distracted.  His thought process was rambling, evasive, loose, and tangential.  The examiner noted persistent delusions of persecution.  The Veteran's wife reported inappropriate behavior and obsessive or ritualistic behavior of "ritualistically" telling stories repeatedly.  He had no homicidal ideation, was able to maintain minimal personal hygiene, and had no problems with his activities of daily living.  The examiner noted that the Veteran's thinking appears to become disordered the longer he speaks, but he never fully breaches reality.  Remote memory was normal; resent memory was mildly impaired; and immediate memory was normal.  The Veteran reported that he was able to make friends easily but he lost many friends due to his candor.  He also reported that he was unemployed but was employed as a carpenter/remodeler until 1999 when he retired due to age or duration of work.  The diagnosis was chronic adjustment disorder not otherwise specified, and a GAF score of 51 was assigned.  The examiner noted that there was no total occupational or social impairment due to his mental disorder signs and symptoms.  The signs and symptoms resulted in difficulty in judgment, thinking, and mood, but not family relations and work.  His social judgment was compromised; thinking was tangential and more disorganized than the last examination; and he had deficiencies in mood.  See January 2010 VA Mental Disorders Examination Report. 

During a May 2010 C&P examination regarding the Veteran's individual unemployability claim, he reported such symptoms as breaking into sweats around people, inability to tolerate others, lack of social skill, and problems with thinking and anxiety.  He reported that he does home improvement work since his retirement and although he is able to work, such work takes him longer than it had before.  See May 2010 VA Mental Disorders Examination Report. 

In further support of his increased rating claim, the Veteran also submitted lay statements from his wife to the effect that the Veteran suffered from  psychiatric symptoms of obsessional rituals which interfered with his routine activities, including having to touch the stairway banister a certain number of times before coming up and down the stairs and repeating personal stories with all the same details regardless of how many times the listener has heard the story; obscure, irrelevant, or illogical speech; near continuous panic attacks or depression, including sweating and feeling uncomfortable in crowds; impaired impulse control; spatial disorientation; difficulty adapting to stressful circumstances, including the inability to sustain relationships with people which presents him from holding a job and interacting socially; and an inability to establish and maintain effective relationships.  See February 2008 Type-Written Statement from the Veteran's Wife.  

The Board notes that the claims folder also includes treatment records from the Canandaigua VAMC dated September 1995 to February 2008 and private treatment records from Fairport Psychiatric Associates dated February 2005 to March 2005.  These records are consistent with the medical findings cited above.  

Upon a review of the evidence of record, the Board finds that the Veteran's chronic adjustment disorder signs and symptoms do not more closely approximate the criteria for a rating greater than 70 percent.  In this case, the Veteran experiences trouble sleeping, panic attacks, problems sweating, re-experiencing traumatic events, social detachment, and difficulty concentrating and thinking.  However, there is no homicidal or suicidal ideation.  The Veteran is able to maintain responsibilities of self-care, including his hygiene and activities of daily living.  He reports difficulty with maintaining relationships with friends, but maintains a close relationship with his wife and daughters and can easily make friends.  He also reported that although he is retired, he does do some home improvement work.  It was noted that there was no total occupational or social impairment due to his mental disorder signs and symptoms, but the signs and symptoms resulted in difficulty in judgment, thinking, and mood.  His social judgment was compromised; thinking was tangential and more disorganized than the last examination; and he had deficiencies in mood.  There was no deficiency in family relations and work. 

Therefore, the Board finds that the Veteran's symptomatology does not reflect more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessional rituals, impaired speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The evidence of record does not more closely approximate the criteria for a rating in excess of 70 percent disabling, namely total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  In this regard, although the evidence of record reveals some inappropriate behavior by the Veteran, he has been able to maintain his personal hygiene and other activities of daily living.  He has always been noted as alert and oriented.  While he has had difficulty adapting socially, he is still able to maintain personal care, daily functioning, family relations, and the work he reported doing in home improvement.  Although the Veteran was noted to have persistent delusion of persecution, he was never found to have fully breached reality.  Additionally, this symptom has not been shown to cause total social and occupational impairment.  See December 2009 VA examination report.  In sum, based on all the evidence of record, the Board finds that an initial rating in excess of 70 percent is not warranted.

Further, the Veteran's GAF scores, as recorded during the appeal period, ranged from 51-65, which is indicative of predominately only moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers and co-workers, or a moderate level of impairment, such as flat affect, circumstantial speech, and occasional panic attacks.  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 1994).  Moreover, the Veteran's symptomatology as described during his treatment and on examination has never risen to the level of serious (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).       

In addition, the Board has considered whether staged ratings are appropriate.  However, the Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case.  

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected PTSD disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic adjustment disorder disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's chronic adjustment disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his chronic adjustment disorder disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, while the Veteran's disability interferes with aspects of his occupation, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In fact, the Veteran reported that he was unemployed and retired but still does home improvement work.  He reports that he retired in 1999 due to age or duration of work.  See August 2008 VA PTSD Examination Report; January 2010 VA Mental Disorders Examination Report; May 2010 Mental Disorders Examination Report.  Further, the evidence fails to show that the disability picture created by the chronic adjustment disorder is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in a June 2010 rating 
decision, the RO granted a TDIU, effective March 5, 2008.  Since a TDIU has been granted, such issue is moot and no further consideration of a TDIU is necessary.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's increased rating claim for chronic adjustment disorder, claimed as PTSD.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

Entitlement to an increased initial rating in excess of 70 percent disabling for service-connected chronic adjustment disorder, claimed as PTSD, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


